United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
South Burlington, VT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1535
Issued: August 27, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 11, 2019 appellant, through counsel, filed a timely appeal from May 14, 2019 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of a scheduled member or function of the body.
FACTUAL HISTORY
On October 5, 2013 appellant, then a 44-year-old city letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained herniated discs, causing symptoms in his
lower back, hips, and right leg/foot, as a result of the his federal employment duties, including
walking his mail delivery route and driving a postal vehicle. He noted that he first became aware
of his condition on June 15, 2013 and first realized its relation to his federal employment on
September 16, 2013. Appellant did not stop work, but began working in a limited-duty position.
OWCP accepted his claim for central disc herniation at L5-S1 and bilateral lumbar radiculopathy.
In a report dated January 29, 2014, Dr. Mary T. Flimlin, Board-certified in physical
medicine and rehabilitation, noted that appellant primarily complained of low back pain which
radiated into his right hip. She indicated that, on physical examination, appellant exhibited
negative results of straight leg raise testing, absent right Achilles reflex, left Achilles reflex of 1,
and grossly normal strength for all major muscle groups. Dr. Flimlin advised that a January 24,
2014 electromyogram and nerve conduction velocity (EMG/NCV) study contained an impression
of relatively normal results with a slight decrease in the complex action potential of the peroneal
area (no elicitable F-wave), a finding which could be considered a normal variant. A September 4,
2013 magnetic resonance imaging (MRI) scan of the low back showed, inter alia, left foraminal
disc protrusion and herniation at L2-3, mild facet hypertrophy at L3-4, and disc bulges at L4-5 and
L5-S1.
In an undated note received by OWCP on September 6, 2016, Dr. Flimlin indicated that
appellant had reached maximum medical improvement (MMI).
On December 1, 2016 appellant filed a claim for a schedule award (Form CA-7).
In a development letter dated December 15, 2016, OWCP informed appellant that he
should submit a detailed narrative medical report from his treating physician that calculated lower
extremity permanent impairment utilizing The Guides Newsletter, Rating Spinal Nerve Extremity
Impairment Using the Sixth Edition (July/August 2009) (The Guides Newsletter), which was a
supplemental publication of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).3 It afforded him 30 days to submit the
requested evidence.
In a March 8, 2017 report, Dr. Mesfin Seyoum, Board-certified in family medicine,
discussed appellant’s factual and medical history and reported findings on physical examination.
On examination of the lumbosacral spine, he observed slightly limited lumbar range of motion
with back pain at extreme ranges, as well as paraspinal tenderness and muscle spasms. Dr. Seyoum
advised that the sensory examination revealed mildly decreased sensation of the bilateral L5 and
3

A.M.A., Guides (6th ed. 2009).

2

S1 dermatomes, while the motor examination revealed 4/5 motor strength of the bilateral extensor
halluces longus and plantar flexor muscles, and deep tendon reflects of 1+/4 in the right knee and
ankle compared to 2+/4 on the left side. Appellant’s QuickDASH questionnaire indicated a mild
deficit of the lower limb, a pain disability questionnaire indicated mild pain-related impairment,
and he reported difficulty in performing activities of daily living. Dr. Seyoum discussed
appellant’s testing results and diagnosed lumbosacral neuritis and lumbar disc displacement. He
then utilized The Guides Newsletter to calculate appellant’s permanent impairment under the
diagnosis-based impairment (DBI) rating method. Dr. Seyoum noted that appellant had lumbar
radiculopathy involving the bilateral L5 and S1 nerve roots and calculated the percentage of
impairment based on each nerve root.
With regard to the right L5 nerve root, Dr. Seyoum referenced Proposed Table 2 and noted
that appellant’s condition fell under a class of diagnosis (CDX) of 1 with default values for lower
extremity permanent impairment of one percent (due to mild sensory deficit) and five percent (due
to mild motor deficit). Referring to Tables 16-6 and 16-8 on pages 516 and 519 of the sixth edition
of the A.M.A., Guides, he calculated a grade modifier for function history (GMFH) of 1 (mild
deficit on the lower limb questionnaire) and a grade modifier for clinical studies (GMCS) of 2
(positive lumbar spine MRI scan findings). Application of the net adjustment formula required +1
movement from the default sensory and motor deficit values and resulted in nine percent
permanent impairment associated with the L5 nerve root. With regard to the right S1 nerve root,
Dr. Seyoum found that appellant’s condition fell under a CDX of 1 with default values of one
percent (due to mild sensory deficit) and three percent (due to mild motor deficit). He noted that
adjustment was not applicable as it had been applied to the right L5 nerve root already, resulting
in four percent permanent impairment associated with the S1 nerve root. Adding the percentages
of impairment for the right L5 and S1 nerve roots together, Dr. Seyoum determined that appellant
had a total right lower extremity impairment of 13 percent. He performed similar calculations for
appellant’s left L5 and S1 nerve roots to determine that he had a total left lower extremity
impairment of 13 percent.
On April 20, 2017 OWCP routed Dr. Seyoum’s report, a statement of accepted facts, and
the case file to Dr. Michael M. Katz, a Board-certified orthopedic surgeon serving as an OWCP
district medical adviser (DMA), for an opinion on permanent impairment under the standards of
The Guides Newsletter and the sixth edition of the A.M.A., Guides.
In an April 24, 2017 report, the DMA reviewed the medical evidence of record and noted
that the January 29, 2014 EMG/NCV study was within normal limits, and that Dr. Flimlin had
observed physical examination findings of grossly normal strength for all major muscle groups.
He maintained that there was a conflict of opinion between Dr. Seyoum’s rating of significant
permanent impairment and her essentially normal physical examination and diagnostic testing
results. The DMA noted that, as this difference presented a conflict of information that could not
be resolved on the basis of a medical records review, he recommended a second opinion
examination to evaluate appellant’s permanent impairment.
On May 8, 2017 OWCP referred appellant for a second opinion examination to Dr. Mark
Bernhard, an osteopath Board-certified in physical medicine and rehabilitation. It requested that
he provide an opinion on permanent impairment under the standards of The Guides Newsletter and
the sixth edition of the A.M.A., Guides.

3

In a report dated May 19, 2017, Dr. Bernhard reviewed the medical record and noted that
appellant presented complaining of low back pain, but no radiation of pain to his lower extremities.
He performed a physical examination of appellant’s lumbosacral spine and lower extremities and
noted that appellant’s date of MMI was the same as the date of his examination. On examination
of the lumbosacral spine, Dr. Bernhard noted tenderness to palpation of the right, normal
alignment, and no tenderness of the sacroiliac joint, pelvic brims, or buttocks. Range of motion
testing indicated deficits of 10 degrees for true lumbar flexion, 3 degrees for sacral flexion, 3
degrees for extension, 5 degrees for left lateral bending, and 2 degrees for right lateral bending.
Dr. Bernhard noted bilateral knee/ankle jerks and straight leg raising were within normal limits,
while sensation to light touch and pinprick was intact bilaterally. Muscle strength was within
normal limits in both lower extremities. Dr. Bernhard noted that, in contrast to Dr. Seyoum’s
report, he did not find asymmetry of the deep tendon reflexes or reduced strength of the bilateral
extensor halluces muscles.
Dr. Bernhard then utilized The Guides Newsletter to calculate appellant’s permanent
impairment under the DBI rating method. Referencing Proposed Table 2, he noted that appellant’s
nerve root injury fell under a default value of one for the right and left L5 roots, as well as for the
right and left S1 roots, due to mild sensory deficit. Dr. Bernhard observed that the findings on
examination were confined predominantly to the bilateral L5 and S1 nerve roots with diminished
sensory findings to light touch and pinprick at L5 and S1 bilaterally. He noted that appellant had
a GMFH of 1 in both lower extremities given some degree of difficulty in performing heavy work
and the need for anti-inflammatory medication. Appellant had a GMCS of 1 due to normal clinical
studies. Dr. Bernhard indicated that rating the right L5 nerve root resulted in an adjustment one
grade to the left of the one percent default value for mild sensory deficit (moving from grade C to
grade B) and warranted a finding of one percent permanent impairment due to right L5 sensory
deficit. Rating the right S1 nerve root also resulted in movement one grade to the left of the one
percent default value for mild sensory deficit, but warranted a finding of zero percent impairment.
Dr. Bernhard therefore concluded that appellant had one percent permanent impairment of his right
lower extremity. He performed a similar calculation to conclude that appellant had one percent
permanent impairment of his left lower extremity.
On June 29, 2017 OWCP routed Dr. Bernhard’s May 19, 2017 report back to the DMA for
review and an opinion on permanent impairment. In a June 30, 2017 report, the DMA concurred
with Dr. Bernhard’s calculation of one percent permanent impairment of each lower extremity.
He explained that Dr. Bernhard’s determination of impairment was more consistent with
Dr. Flimlin’s findings than with those of Dr. Seyoum, and noted that Dr. Bernhard had performed
his calculations in accordance with standards of the sixth edition of the A.M.A, Guides.
In a report dated October 18, 2017, Dr. Seyoum maintained that Dr. Bernhard’s May 19,
2017 report contained an inconsistency as he noted intact sensation to light touch and pinprick in
one portion of the report and also noted diminished sensory findings to light touch and pinprick at
L5 and S1 bilaterally in another portion. He asserted that Dr. Bernhard had not specified whether
his sensory examination had been performed on the lower extremities.
By decision dated October 27, 2017, OWCP granted appellant a schedule award for one
percent permanent impairment of each lower extremity. The award ran for 5.76 weeks from
May 19 through June 28, 2017 and was based on the rating reports of Dr. Bernhard and the DMA.

4

On November 6, 2017 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
Prior to a hearing being held, OWCP’s hearing representative issued a February 9, 2018
decision setting aside OWCP’s October 27, 2017 decision and remanding the case to OWCP for
further development. She determined that there was an unresolved conflict in the medical opinion
evidence regarding permanent impairment between Dr. Seyoum and Dr. Bernhard. The hearing
representative directed OWCP, on remand, to refer appellant to an impartial medical specialist for
examination and evaluation of his permanent impairment, to be followed by issuance of a de novo
decision.
Appellant submitted a February 21, 2018 report from Dr. Seyoum who repeated the
objections to Dr. Bernhard’s May 19, 2017 impairment rating contained in his October 18, 2017
report. Dr. Seyoum opined that an updated EMG/NCV study was necessary to accurately assess
appellant’s radiculopathy.
On August 30, 2018 OWCP referred appellant to Dr. Amit Sahasrabudhe, a Board-certified
orthopedic surgeon, for an impartial medical examination and opinion on permanent impairment
under the standards of The Guides Newsletter and the sixth edition of the A.M.A., Guides.
In a report dated October 18, 2018, Dr. Sahasrabudhe discussed appellant’s history of
injury and reviewed the medical reports of record. On examination of the lower back, he observed
no tenderness to palpation, mild limitation of range of motion, mild low back pain on extension,
and a negative straight leg raise test bilaterally. On examination of the lower extremities,
Dr. Sahasrabudhe observed no tenderness to palpation, full range of motion with 5/5 strength,
grossly intact sensation to light touch bilaterally from L2 to S1, 2+ dorsalis pedis pulses, and 1+
patellar tendon and Achilles reflexes. He advised that appellant reached MMI as of May 19, 2017.
Dr. Sahasrabudhe noted that appellant’s claim was accepted for lumbar disc displacement at L4-5
and lumbar neuritis/radiculopathy, but indicated that the June 6, 2018 MRI scan demonstrated
spinal canal stenosis at L4-5 which would explain his reported ongoing lower back pain and
intermittent radicular complaints. He then referenced The Guides Newsletter and noted that there
were no unequivocal ratable sensory or motor deficits seen during the October 18, 2018
examination. Dr. Sahasrabudhe indicated that Dr. Bernhard noted in his May 19, 2017 report that
appellant denied radicular symptoms and advised that, although Dr. Bernhard found impairment,
he reported normal sensory and motor examination findings. He also discussed Dr. Seyoum’s
clinical findings, noting that they differed from his own. Dr. Sahasrabudhe further indicated that,
as appellant had normal examination findings during the October 18, 2018 examination, according
to Proposed Table 2 there would be no impairment given for motor or sensory deficits of the lower
extremities, resulting in zero percent permanent impairment of each lower extremity.
By decision dated November 5, 2018, OWCP denied appellant’s claim for an increased
schedule award. It explained that this denial was based on the fact that Dr. Sahasrabudhe, the
impartial medical specialist, determined in an October 18, 2018 report that appellant had no
permanent impairment of either lower extremity. OWCP found that, because Dr. Sahasrabudhe’s
October 18, 2018 report fully resolved the conflict in the medical opinion evidence regarding
permanent impairment, further review by a DMA was not necessary.

5

On November 12, 2018 appellant, through counsel, requested a telephonic hearing before
a representative of OWCP’s Branch of Hearings and Review with respect to the November 5, 2018
schedule award decision.
The hearing regarding the schedule award was held on March 1, 2019.
By decision dated May 7, 2019, OWCP’s hearing representative remanded the case file for
referral to a DMA in order to review the October 18, 2018 report of Dr. Sahasrabudhe, to be
followed by issuance of a de novo decision.
By decision dated May 14, 2019, a representative of OWCP’s Branch of Hearings and
Review, acting on OWCP’s discretionary authority to review an award for or against payment of
compensation, vacated the May 7, 2019 decision and affirmed the November 5, 2018 schedule
award decision. The representative explained that, under OWCP’s procedures, if a case had been
referred for referee evaluation to resolve the issue of permanent impairment, it was not necessary
to route the file to another DMA to review the referee calculations as long as the referee’s report
fully resolved the conflict and provided a thorough explanation of impairment according to the
sixth edition of the A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provisions of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, OWCP has adopted the A.M.A., Guides as
the uniform standard applicable to all claimants.6 As of May 1, 2009, the sixth edition of the
A.M.A., Guides is used to calculate schedule awards.7
Neither FECA nor its implementing regulations provide for the payment of a schedule
award for the permanent loss of use of the back/spine or the body as a whole.8 However, a schedule
award is permissible where the employment-related spinal condition affects the upper and/or lower
extremities.9 The sixth edition of the A.M.A., Guides (2009) provides a specific methodology for
rating spinal nerve extremity impairment in The Guides Newsletter. It was designed for situations
where a particular jurisdiction, such as FECA, mandated ratings for extremities and precluded
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. See also T.T., Docket No. 18-1622 (issued May 14, 2019).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); id. at Chapter 3.700.2 and Exhibit 1 (January 2010).
8

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a) and (b); see A.G., Docket No. 18-0815 (issued January 24, 2019);
Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).
9

See supra note 7 at Chapter 2.808.5c(3) (March 2017).

6

ratings for the spine. The FECA-approved methodology is premised on evidence of radiculopathy
affecting the upper and/or lower extremities. The appropriate tables for rating spinal nerve
extremity impairment are incorporated in the Federal (FECA) Procedure Manual.10
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”11 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of a scheduled member or function of the body.
OWCP properly declared a conflict in medical opinion based on the differing opinions
regarding the extent of appellant’s bilateral lower extremity impairment. Whereas appellant’s
treating physician, Dr. Seyoum, found 13 percent permanent impairment of each lower extremity,
Dr. Bernhard, an OWCP referral physician, found 1 percent permanent impairment of each lower
extremity. On remand from its October 27, 2017 decision granting appellant a schedule award for
one percent permanent impairment of each lower extremity, OWCP properly referred appellant to
Dr. Sahasrabudhe for an impartial medical examination and opinion on permanent impairment. In
his October 18, 2018 report, Dr. Sahasrabudhe applied the FECA-approved methodology for
rating spinal nerve extremity impairment and correctly found that appellant had zero percent
permanent impairment of each lower extremity.
When a case is referred to an impartial medical specialist to resolve a conflict, the resulting
medical opinion, if sufficiently well-reasoned and based upon a proper factual background, must
be given special weight. The Board finds that OWCP properly relied on Dr. Sahasrabudhe’s
October 18, 2018 opinion.13 Dr. Sahasrabudhe provided a well-reasoned report based on a proper
factual and medical history. Additionally, his report included detailed findings on physical
examination, provided a thorough review of the record, and provided medical rationale supporting
his opinion. Dr. Sahasrabudhe properly referenced The Guides Newsletter and explained that
appellant exhibited no unequivocal sensory or motor deficits during the October 18, 2018
10

See supra note 7 at Chapter 3.700, Exhibit 4 (January 2010).

11

5 U.S.C. § 8123(a).

12
D.M., Docket No. 18-0746 (issued November 26, 2018); R.H., 59 ECAB 382 (2008); James P. Roberts, 31 ECAB
1010 (1980).
13

The Board notes that OWCP properly found that, under its procedures, it was not necessary to route
Dr. Sahasrabudhe’s October 18, 2018 referee’s report to another DMA to review the referee calculations, as
Dr. Sahasrabudhe’s report fully resolved the conflict of medical opinion and provided a thorough explanation of his
calculation of impairment. See supra note 7 at Chapter 2.808.6g (March 2017).

7

examination. He indicated that, as appellant had normal examination findings, according to
Proposed Table 2 of The Guides Newsletter, there would be no impairment given for motor or
sensory deficits of the lower extremities. As the impartial medical specialist, Dr. Sahasrabudhe’s
well-reasoned October 18, 2018 opinion is entitled to special weight.14 Accordingly, OWCP
properly found that appellant currently had zero percent permanent impairment of each lower
extremity under the sixth edition of the A.M.A., Guides.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of a scheduled member or function of the body.

14

See id.

8

ORDER
IT IS HEREBY ORDERED THAT the May 14, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 27, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

9

